NUMBER 13-20-00445-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


KIMBERLY ELIZABETH BRISCOE,                                             Appellant,

                                         v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 24th District Court
                        of Refugio County, Texas.


                         MEMORANDUM OPINION

               Before Justices Hinojosa, Tijerina, and Silva
                 Memorandum Opinion by Justice Silva

      Appellant Kimberly Elizabeth Briscoe appeals her conviction of possession of a

controlled substance, namely, methamphetamine, in the amount of one gram but less

than four grams, a third-degree felony enhanced to a second-degree felony based on a

prior felony conviction. See TEX. HEALTH & SAFETY CODE ANN. §§ 481.102(4), 481.115(c);

TEX. PENAL CODE ANN. § 12.42(a). By two issues which we construe as one, Briscoe
challenges the sufficiency of the evidence supporting her conviction. We affirm.

                                   I.     BACKGROUND

      Refugio County Sheriff’s Office (RCSO) Deputy Leonardo Tijerina testified that on

February 10, 2020, while on patrol, he stopped a small, two-door vehicle at approximately

2:30 a.m. for driving on an improved shoulder. The driver of the vehicle identified herself

as Trincia Beene but would not provide the officer with a driver’s license or other

identification card. After providing Beene’s name to dispatch, Deputy Tijerina discovered

that she had an active warrant. Deputy Tijerina detained Beene. Officer Javier Ontiveros

with the Refugio Police Department (RPD) arrived thereafter to assist with the stop.

      Deputy Tijerina then began speaking with Briscoe, who was sitting in the front

passenger seat of the vehicle. Briscoe identified herself and provided a Texas

identification card to Deputy Tijerina but did not have a valid driver’s license. A third

individual, subsequently identified as Tracey Pelletier, was in the back seat. RCSO

Deputy Tyler Roy also arrived on scene to assist with the stop. Initially, Pelletier only

provided his first name to the officers and refused to provide his last name or any other

information. Eventually, Briscoe identified Pelletier’s last name for the officers. Deputy

Roy testified that though Briscoe identified Pelletier as her boyfriend, she “wasn’t a

hundred percent forthcoming” in providing his name. The officers ran Pelletier’s name

through dispatch and discovered that he had an active warrant. As the officers attempted

to arrest Pelletier, he became combative, pushing the officers away, until officers

ultimately utilized a Taser to subdue him.

      After Pelletier was arrested, Deputy Roy and Officer Ontiveros conducted an


                                             2
inventory search of the vehicle. On the driver’s side of the vehicle, Deputy Roy discovered

a lockbox disguised as a new English dictionary that contained approximately 3.5 grams

of methamphetamine, a digital scale, additional used baggies, and three “glass pipes that

are commonly used to smoke methamphetamine.”

       “[L]ocated on the floorboard just right under the right front passenger seat,” where

Briscoe had been seated, Deputy Roy found a “black zipper pouch” holding “[a] one-by-

one [inch] baggy containing what [he] believe[d] to be crystal methamphetamine.” The

black pouch also contained a “torch lighter” which is “used to heat the bowl of [a] pipe to

make the methamphetamine go to a vapor.” According to Deputy Roy, the black pouch

was located where Briscoe’s feet would have been, and he did not need to reach under

the seat to retrieve it. Additionally, Deputy Roy stated that the baggy containing

methamphetamine in the black pouch was the same as the baggies found on the driver’s

side. Deputy Roy testified that when he exited the vehicle with the pouch, Briscoe said,

“That’s not mine,” a few times. Deputy Roy notified Deputy Tijerina of the contraband, for

which Deputy Tijerina placed Briscoe under arrest and transported her to the sheriff’s

office. Deputy Tijerina agreed that Briscoe was cooperative, respectful, and obedient

during the encounter.

       Officer Ontiveros testified that Briscoe never inquired as to the contents of the

pouch, but she claimed Deputy Roy “planted” the evidence on her. Deputy Roy similarly

testified that Briscoe did not ask what the substance was upon learning that the black

pouch contained a controlled substance. On recall, Deputy Roy further testified that he

did not submit any of the evidence for fingerprint testing. Deputy Roy agreed that neither


                                            3
Briscoe nor the other individuals in the vehicle appeared intoxicated or otherwise under

the influence of any substance.

       Texas Department of Public Safety forensic scientist Chandler Ferguson testified

that she weighed the various amounts of the crystalline substance and concluded that the

amount found under Briscoe’s seat weighed 0.31 grams. Ferguson further testified that

she determined the substance to be methamphetamine through laboratory testing.

Ferguson then tested 1.29 grams of the crystalline substance retrieved from the driver’s

side of the vehicle and determined the substance was also methamphetamine. Ferguson

testified that both amounts of methamphetamine were found in similar green baggies.

       The jury found Briscoe guilty. During the punishment phase, Briscoe pleaded true

to the enhancement paragraph, and the jury sentenced her to twelve years’ confinement

and a $5,000 fine. This appeal followed.

                               II.    STANDARD OF REVIEW

       “The Constitution prohibits the criminal conviction of any person except upon proof

of guilt beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 309 (1979) (citing

In re Winship, 397 U.S. 358, 361 (1970)). When reviewing the sufficiency of the evidence,

we “view[] the evidence in the light most favorable to the prosecution,” to determine

whether “any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Id. at 319; Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim.

App. 2010) (adopting the standard of review for a sufficiency challenge as set out by

Jackson). When a reviewing court views the evidence in the light most favorable to the

verdict, it “is required to defer to the jury’s credibility and weight determinations because


                                             4
the jury is the sole judge of the witnesses’ credibility and the weight to be given their

testimony.” Brooks, 323 S.W.3d at 899. “[A] factfinder may disbelieve some or all of a

witness’s testimony, even when that testimony is uncontradicted.” Hernandez v. State,

161 S.W.3d 491, 501 (Tex. Crim. App. 2005).

       “Circumstantial evidence is as probative as direct evidence in establishing the guilt

of an actor, and circumstantial evidence alone can be sufficient to establish guilt.” Hooper

v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Guevara v. State, 152 S.W.3d

45, 49 (Tex. Crim. App. 2004)). Juries may “draw multiple reasonable inferences as long

as each inference is supported by the evidence presented at trial.” Hooper, 214 S.W.3d

at 15. If the record supports conflicting inferences, we presume that the factfinder

resolved the conflict in favor of the prosecution and defer to that resolution. Garcia v.

State, 367 S.W.3d 683, 687 (Tex. Crim. App. 2012); Brooks, 323 S.W.3d at 899.

“However, juries are not permitted to come to conclusions based on mere speculation or

factually unsupported inferences or presumptions.” Hooper, 214 S.W.3d at 15. “[A]n

inference is a conclusion reached by considering other facts and deducing a logical

consequence from them” while “[s]peculation is mere theorizing or guessing about the

possible meaning of facts and evidence presented.” Id. at 16. “[T]he mere existence of an

alternative reasonable hypothesis does not render the evidence . . . insufficient.”

Villarreal Lopez v. State, 267 S.W.3d 85, 98 (Tex. App.—Corpus Christi–Edinburg 2008,

no pet.) (quoting Richardson v. State, 973 S.W.2d 384, 387 (Tex. App.—Dallas 1998, no

pet.)); see Jenkins v. State, 493 S.W.3d 583, 601 n.36 (Tex. Crim. App. 2016) (quoting

Geesa v. State, 820 S.W.2d 154, 157–61 (Tex. Crim. App. 1991), overruled on other


                                             5
grounds by Paulson v. State, 28 S.W.3d 570, 571 (Tex. Crim. App. 2000)) (“[W]e will not

usurp the role of the fact[]finder by factoring into our sufficiency analysis an alternative

‘hypothesis inconsistent with the guilt of the accused.’”).

       Sufficiency of the evidence is measured against the elements of the criminal

offense as defined by state law. Fuller v. State, 73 S.W.3d 250, 252–53 (Tex. Crim. App.

2002) (citing Jackson, 443 U.S. at 324 n.16). However, review of the “[s]ufficiency of the

evidence should be measured by the elements of the offense as defined by the

hypothetically correct jury charge for the case.” Garcia, 367 S.W.3d at 687 (quoting Malik

v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997)). A hypothetically correct jury

charge “accurately sets out the law and adequately describes the offense for which the

defendant was tried without increasing the State’s burden of proof or restricting the State’s

theories of liability.” Hooper, 214 S.W.3d at 14 (citing Malik, 953 S.W.2d at 240).

                                  III.   APPLICABLE LAW

       The elements of the offense of possession of a controlled substance as charged

are (1) the defendant; (2) knowingly or intentionally; (3) possessed; (4) at least one gram

but less than four grams of a controlled substance. TEX. HEALTH & SAFETY CODE ANN.

§ 481.115(a), (c); Allen v. State, 249 S.W.3d 680, 689 (Tex. App.—Austin 2008, no pet.).

“‘Possession’ means actual care, custody, control, or management.” TEX. PENAL CODE

ANN. § 1.07(a)(39). Thus, “[t]o support a defendant’s conviction as a principal actor, the

State had to prove the defendant ‘knowingly possessed’ the contraband, which requires

proof that the defendant (1) exercised ‘actual care, custody, control, or management’ over

the substance and (2) knew the substance was contraband.” Espino-Cruz v. State, 586


                                              6
S.W.3d 538, 543 (Tex. App.—Houston [14th Dist.] 2019, pet. ref’d) (citing TEX. HEALTH &

SAFETY CODE ANN. § 481.002(38)); see also Romero v. State, No. 13-20-00103-CR, 2021

WL 1045804, at *4 (Tex. App.—Corpus Christi–Edinburg Mar. 18, 2021, no pet.) (mem.

op., not designated for publication).

       The State must prove that the defendant’s connection with the contraband “was

more than fortuitous”; in other words, “[m]ere presence at the location where drugs are

found is . . . insufficient, by itself, to establish actual care, custody, or control of those

drugs.” Evans v. State, 202 S.W.3d 158, 161–62 (Tex. Crim. App. 2006). Further, the

defendant’s knowledge of the presence of the contraband is not sufficient to establish

joint possession without other links. Jenkins v. State, 76 S.W.3d 709, 712 (Tex. App.—

Corpus Christi–Edinburg 2002, pet. ref’d) (citing Oaks v. State, 642 S.W.2d 174, 177

(Tex. Crim. App. 1982)). “[E]vidence which affirmatively links [the defendant] to [the

contraband] suffices for proof that [she] possessed it knowingly.” Barbosa v. State, 537

S.W.3d 640, 645 (Tex. App.—San Antonio 2017, no pet.); see also Romero, 2021 WL

1045804, at *4.

       The defendant does not need to be in exclusive possession of the contraband—a

factfinder may otherwise infer that the defendant knowingly or intentionally possessed the

contraband if sufficient facts and circumstances support the inference of possession. Tate

v. State, 500 S.W.3d 410, 413–414 (Tex. Crim. App. 2016). The Texas Court of Criminal

Appeals has compiled a non-exhaustive list of factors which may indicate a link

connecting the defendant to the knowing possession of contraband:

       (1) the defendant’s presence when a search is conducted; (2) whether the
       contraband was in plain view; (3) the defendant’s proximity to and the

                                              7
       accessibility of the narcotic; (4) whether the defendant was under the
       influence of narcotics when arrested; (5) whether the defendant possessed
       other contraband or narcotics when arrested; (6) whether the defendant
       made incriminating statements when arrested; (7) whether the defendant
       attempted to flee; (8) whether the defendant made furtive gestures;
       (9) whether there was an odor of contraband; (10) whether other
       contraband or drug paraphernalia were present; (11) whether the defendant
       owned or had the right to possess the place where the drugs were found;
       (12) whether the place where the drugs were found was enclosed;
       (13) whether the defendant was found with a large amount of cash; and
       (14) whether the conduct of the defendant indicated a consciousness of
       guilt.

Id. at 414 (quoting Evans, 202 S.W.3d at 162 n.12). “Although these factors can help

guide a court’s analysis, ultimately the inquiry remains that set forth in Jackson . . . .” Id.

(citing Jackson, 443 U.S. at 318–19). Further, it is “not the number of links that is

dispositive, but rather the logical force of all of the evidence, direct and circumstantial.”

Evans, 202 S.W.3d at 162. “[J]uries trump both trial and appellate judges on weight-of-

evidence determinations.” Id. at 164 (citing Jackson, 443 U.S. at 326).

                                      IV.     ANALYSIS

       Briscoe challenges her conviction by asserting (1) that the evidence was

insufficient to support a finding that she knowingly or intentionally possessed any

methamphetamine; and (2) if the evidence was sufficient to support knowing or intentional

possession, the evidence was insufficient to establish that she possessed more than one

gram of methamphetamine. See TEX. HEALTH & SAFETY CODE ANN. §§ 481.102(4),

481.115(c).

       We begin by noting that the cumulative force of the evidence could have clearly

led a rational juror to believe that the 0.31 grams of methamphetamine found in the black

                                              8
pouch belonged to Briscoe. See Jackson, 443 U.S. at 319; Brooks, 323 S.W.3d at 912.

Briscoe was not merely present where the black pouch was found—she was in close

proximity to it as it was found by the seat she occupied. See Tate, 500 S.W.3d at 414

(assessing the appellant’s proximity to and accessibility of the contraband as a factor).

More precisely, Deputy Roy testified that the pouch was directly under Briscoe’s feet, and

he did not need to reach under the seat to access it. See id. Although Briscoe denied

ownership of the pouch, when notified that it contained a controlled substance, she did

not inquire into what the substance was. Thus, a rational jury could have disbelieved

Briscoe’s denial of ownership and concluded that she was aware and in control of the

contraband inside the pouch. See Hernandez, 161 S.W.3d at 501 (“[A] factfinder may

disbelieve some or all of a witness’s testimony, even when that testimony is

uncontradicted.”). “[T]he mere existence of an alternative reasonable hypothesis,” that

the pouch and contraband belonged to the driver, Beene, “does not render the

evidence . . . insufficient.” See Villarreal Lopez, 267 S.W.3d at 98; Jenkins, 493 S.W.3d

at 601 n.36; see also Espino-Cruz, 586 S.W.3d at 543 (observing that “[c]ontrol over the

contraband may be exercised by more than one person”).

      Furthermore, several factors support finding an affirmative link between Briscoe

and the methamphetamine: she was present when the search was conducted, was in

close proximity to the remainder of the contraband and where additional contraband and

paraphernalia were located, such as the three glass pipes, and her assertion that Deputy

Roy planted the lesser amount of methamphetamine could be construed as an indication

of a consciousness of guilt. See Tate, 500 S.W.3d at 414. The presence of three glass


                                            9
pipes    commonly    used     to   smoke    methamphetamine,      several    baggies    of

methamphetamine, and additional used baggies where three individuals were present

supports an inference that the group had smoked or intended to smoke the

methamphetamine together. See Hooper, 214 S.W.3d at 15. Additionally, the fact that

both amounts of methamphetamine were found in similar green baggies supports an

inference that the two amounts shared common ownership. See id.

        Although Briscoe contends that the methamphetamine was not in plain view, no

one appeared to be under the influence of narcotics, she did not make any incriminating

statements, and she was not found with a lot of cash, “the absence of certain links do[es]

not weigh against those that are present.” See Ferguson v. State, 313 S.W.3d 419, 426

(Tex. App.—Houston [1st Dist.] 2009, no pet.); see also Maldonado v. State, No. 13-12-

00586-CR, 2015 WL 4381067, at *4 (Tex. App.—Corpus Christi–Edinburg July 16, 2015,

no pet.) (mem. op., not designated for publication) (“[I]t is well established that the

absence of certain links do[es] not weigh against those that are present.”); Davenport v.

State, No. 13-17-00363-CR, 2019 WL 613275, at *6 (Tex. App.—Corpus Christi–

Edinburg Feb. 14, 2019, pet. ref’d) (mem. op., not designated for publication) (concluding

sufficient affirmative links present despite several missing links and drugs being found

inside another passenger’s genitals); Larios v. State, No. 13-15-00022-CR, 2015 WL

9487107, at *3 (Tex. App.—Corpus Christi–Edinburg Dec. 29, 2015, no pet.) (mem. op.,

not designated for publication) (holding the jury could have concluded the absence of

some affirmative links was attributed to the appellant being “careful and collected in the

way she pursued her task”).


                                           10
       We are limited to determining whether under the evidence presented, viewed in a

light most favorable to the prosecution, any reasonable juror could have concluded that

Briscoe knowingly or intentionally exercised actual care, custody, or control, over the

aggregate amount of methamphetamine. See Jackson, 443 U.S. at 326; Espino-Cruz,

586 S.W.3d at 543; TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (c); TEX. PENAL CODE

ANN. § 1.07(a)(39). When measured by the elements of a hypothetically correct jury

charge, the evidence was legally sufficient such that a rational juror could have concluded

that Briscoe knowingly or intentionally possessed at least one gram of methamphetamine.

See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (c); TEX. PENAL CODE ANN.

§ 1.07(a)(39); Jackson, 443 U.S. at 319; Brooks, 323 S.W.3d at 912. Briscoe’s sole issue

is overruled.

                                   V.     CONCLUSION

       We affirm the trial court’s judgment.

                                                              CLARISSA SILVA
                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
10th day of March, 2022.




                                               11